DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 8, and 10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by U.S. PGPUB 2018/0221693 A1 to Cray (“Cray”).
As to claim 1, Cray teaches a fuel storage device comprising: a portable container (fuel container 10) having a top portion (top of fuel container near handle in Fig. 1), a bottom portion (bottom of fuel container opposite handle in Fig. 1), and sidewalls (hollow tank body 12) extending between the top portion and the bottom portion (Fig. 1) such that the portable container defines an interior that is configured to hold fuel (pg. 4, ¶ 0044); a fill port (opening 24) configured to receive a fuel nozzle, the fill port being defined by a neck (neck 22) extending from the top portion of the portable container (Fig. 6); and a flame mitigation device (FMD) (flash suppressor 200) contained within the neck and configured to allow the fuel nozzle to flexibly deform the FMD when passing through the FMD (pg. 6, ¶ 0059); wherein the FMD forms a barrier in the fill port (Fig. 12); and wherein the FMD is configured to flexibly constrict against the fuel nozzle when the fuel nozzle is inserted into the fill port and through the FMD (pg. 6, ¶ 0059) to inhibit external debris from entering the interior of the portable container and to inhibit fuel from flowing back out of the fill port.
As to claim 2, Cray teaches the fuel storage device of claim 1, wherein the FMD is secured within the neck between a bulge (bulge 356) and a shelf (connection element 358) molded into an interior of the neck (Fig. 24).
As to claim 6, Cray teaches the fuel storage device of claim 1, wherein the FMD comprises an annular rim (annular rim 52) and is substantially disk shaped (Fig. 13).
As to claim 8, Cray teaches the fuel storage device of claim 1, wherein the FMD is configured to allow the fill port to serve as an air intake while the fuel nozzle is inserted in the fill port (pg. 6, ¶ 0059).
As to claim 10, Cray teaches a fuel container (fuel container 10) comprising: a fill port (opening 24) configured to receive a fuel nozzle (pg. 6, ¶ 0059), the fill port being defined by a neck (neck 22); and a flame mitigation device (FMD) (flash suppressor 200) contained within the neck and configured to allow the fuel nozzle to flexibly deform the FMD when passing through the FMD (pg. 6, ¶ 0059); wherein the FMD forms a barrier in the neck of the fill por (pg. 6, ¶ 0059)t; and wherein the FMD flexibly constricts the nozzle upon passing through the FMD to inhibit fuel from flowing back out of the fill port (pg. 6, ¶ 0059).

Claim(s) 11-13, 15-17, and 19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by U.S. Patent No. 8,453,864 B2 to Krueger et al. (“Krueger”).
As to claim 11, Krueger teaches a flame mitigation device (FMD) (spill inhibitor 100) comprising: an annular rim (spill inhibitor body 110); and a plurality of bristles (finger projections 130) extending inwardly from the annular rim (Fig. 1), the plurality of bristles configured to converge to a central axis (longitudinal axis 15) of the annular rim to inhibit fuel from flowing through the annular rim.
As to claim 12, Krueger teaches the FMD of claim 11, wherein the annular rim is helical (threads 116).
As to claim 13, Krueger teaches the FMD of claim 11, configured to be removably inserted into a fill port of a fuel container (Fig. 1).
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). Furthermore, if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997).  Also see MPEP 2112.01(I):
I. PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).
See also In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971) (Claim 1 was directed to a parachute canopy having concentric circumferential panels radially separated from each other by radially extending tie lines. The panels were separated "such that the critical velocity of each successively larger panel will be less than the critical velocity of the previous panel, whereby said parachute will sequentially open and thus gradually decelerate." The court found that the claim was anticipated by Menget. Menget taught a parachute having three circumferential panels separated by tie lines. The court upheld the rejection finding that applicant had failed to show that Menget did not possess the functional characteristics of the claims.); Northam Warren Corp.v.D. F. Newfield Co., 7 F.Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934) (A patent to a pencil for cleaning fingernails was held invalid because a pencil of the same structure for writing was found in the prior art.).
As to claim 15, Krueger teaches the FMD of claim 13 configured to allow a nozzle to pass through the annular rim such that the plurality of bristles constrict the nozzle upon passing through the annular rim (Krueger, col. 1, lines 49-51).
As to claim 16, Krueger teaches the FMD of claim 11, configured to operate with a fuel tank in a vehicle.
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). Furthermore, if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997).  
Additionally, see MPEP 2114(II):
II. MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.).
As to claim 17, Krueger teaches a flame mitigation device (FMD) (spill inhibitor 100) comprising: a plurality of sheets (finger projections 330) layered over one another (Fig. 29), each sheet comprising converging slits that are offset from neighboring sheets (col. 10, lines 23-37) to inhibit fuel from flowing through the flame mitigation device (Fig. 29).
As to claim 19, Krueger teaches the FMD of claim 17, wherein the plurality of sheets are configured to deform to allow passage of a nozzle and to rebound after removal of the nozzle (Krueger, col. 1, lines 34-37).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cray in view of Krueger.
As to claim 3, Cray teaches the fuel storage device of claim 1, wherein the FMD comprises a rim (annular rim 52) but does not teach a plurality of bristles extending inwardly from the rim.
Krueger teaches a plurality of bristles (finger projections 130) extending inwardly from the rim (spill inhibitor body 110).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use finger projections of Krueger with the storage device as taught by Cray to impede movement of an item through the opening of the spill inhibitor body (Krueger, col. 1, lines 49-51).
As to claim 4, Cray teaches the fuel storage device of claim 1, but does not teach wherein the FMD comprises a plurality of sheets layered over one another, each sheet comprising converging slits that are offset from neighboring sheets.
Krueger teaches wherein the FMD (spill inhibitor 100) comprises a plurality of sheets (finger projections 130) layered over one another (Fig. 12), each sheet comprising converging slits that are offset from neighboring sheets (Fig. 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use finger projections of Krueger with the storage device as taught by Cray to impede movement of an item through the opening of the spill inhibitor body (Krueger, col. 1, lines 49-51).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cray in view of U.S. Patent No. 7,162,766 B1 to Yakopcic (“Yakopcic”).
As to claim 5, Cray teaches the fuel storage device of claim 1, wherein the FMD comprises an annular rim comprising: but does not teach a barrier extending inwardly from the annular rim, the barrier defining a rectangular aperture; and a plurality of bristles extending inwardly from one or more sides of the barrier, the plurality of bristles configured to cover the rectangular aperture.
Yakopcic teaches wherein the FMD (scrubbing member 26) comprises an annular rim (lid member 14) comprising: a barrier extending inwardly from the annular rim, the barrier defining a rectangular aperture (slot 15); and a plurality of bristles (bristles 28) extending inwardly from one or more sides of the barrier (Fig. 3), the plurality of bristles configured to cover the rectangular aperture (Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the rectangular slot of Yakopcic with the fuel storage device as taught by Cray to allow for an object to be inserted into the rectangular opening.

Claim 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cray in view of U.S. Patent No. 8,910,835 B2 to Ouderkirk (“Ouderkirk”).
As to claim 7, Cray teaches the fuel storage device of claim 1, but does not teach further comprising a spout configured to dispense fuel from the portable container, the spout being located near the bottom portion of the portable container such that a fuel-to-air ratio at the spout is too fuel rich for ignition.
Ouderkirk teaches comprising a spout (spout 20) configured to dispense fuel from the portable container (Ouderkirk, col. 4, lines 30-35), the spout being located near the bottom portion (Fig. 1) of the portable container (container 12) such that a fuel-to-air ratio at the spout is too fuel rich for ignition.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the spout of Ouderkirk with the fuel container as taught by Cray to fill a fuel tank with the spout (Ouderkirk, col. 4, lines 30-35).
As to claim 9, Cray teaches a fuel container comprising: a container (fuel container 10) having a top portion (top of fuel container near handle in Fig. 1), a bottom portion (bottom of fuel container opposite handle in Fig. 1), and sidewalls (hollow tank body 12), the container defining a hollow interior for storing fuel (pg. 4, ¶ 0044); a fill port (opening 24) configured to receive a fuel nozzle, the fill port being defined by a neck (neck 22) disposed proximate the top portion of the container (Fig. 1); and a flame mitigation device (FMD) (flash suppressor 200) contained within the neck and configured to allow the fuel nozzle to flexibly deform the FMD when passing through the FMD (pg. 6, ¶ 0059); wherein the FMD forms a barrier in the neck of the fill port (pg. 6, ¶ 0059); and wherein the FMD flexibly constricts the fuel nozzle upon passing through the FMD to inhibit fuel from flowing back out of the fill port and to inhibit external debris from entering the interior of the container (pg. 6, ¶ 0059); but does not teach a spout in fluid communication with the hollow interior of the container, the spout being rotatable between a retracted upright position and an extended downward position relative to the container, the spout being located proximate the bottom portion of the container.
Ouderkirk teaches a spout (spout 20) in fluid communication with the hollow interior of the container (Ouderkirk, col. 4, lines 30-35), the spout being rotatable between a retracted upright position (Fig. 10) and an extended downward position (Fig. 11) relative to the container, the spout being located proximate the bottom portion of the container (Fig. 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the spout of Ouderkirk with the fuel container as taught by Cray to fill a fuel tank with the spout (Ouderkirk, col. 4, lines 30-35).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krueger in view of Ouderkirk.
As to claim 14, Krueger teaches the FMD of claim 13, but does not teach wherein the fuel container comprises a spout to dispense fuel, the spout being separate from the fill port.
Ouderkirk wherein the fuel container (container 12) comprises a spout (spout 20) to dispense fuel, the spout being separate from the fill port (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the spout of Ouderkirk with the fuel container as taught by Krueger to fill a fuel tank with the spout (Ouderkirk, col. 4, lines 30-35).

Claim 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krueger in view of Cray.
As to claim 18, Krueger teaches the FMD of claim 17, the plurality of sheets (finger projections 330) forming a barrier in the fill port but does not teach being disposed within a fill port of a fuel container.
Cray teaches the FMD (flash suppressor 50) being disposed (Fig. 12) within a fill port (opening 24) of a fuel container (fuel container 10) configured to be removably inserted (Fig. 12) into a fill port of a fuel container.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the fuel container of Cray holding the FMD of Krueger to allow for the fuel-air mixture to not support combustion (Cray, pg. 1, ¶ 0011).
As to claim 20, Krueger modified by Cray teaches the FMD of claim 18, wherein the FMD prevents a continuous stream of fuel being dispensed out of the fill port (Cray, pg. 4, ¶ 0044), as taught by Cray. 
Response to Arguments
Applicant’s arguments, see pages 7-11, filed 04/25/2022, with respect to the rejection(s) of claim(s) 1, 2, 6, 8, and 10 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of different interpretation of the previously applied reference.
Applicant's arguments filed 04/25/2022 have been fully considered but they are not persuasive. The applicant acquiesces the rejection of claims 11-20 and has provided no arguments against claims 11-20, therefore the rejections of claims 11-20 are maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.  A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 2163.06 and MPEP 714.02.  The ''disclosure'' includes the claims, the specification and the drawings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON LYNN POOS whose telephone number is (571)270-7427. The examiner can normally be reached Mon-Thus 10-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe, Jr can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.L.P/Examiner, Art Unit 3733                          

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733